                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                         Plaintiff,                                 8:17CR147

          v.
                                                          PRELIMINARY ORDER OF
 ELOY VARGAS MORALES,                                          FORFEITURE

                         Defendant.



         This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 67). The Court has carefully reviewed the record in this case and
finds as follows:

         1.       On November 13, 2018, defendant Eloy Vargas Morales (“Morales”) pled
guilty to Counts I and II of the Indictment and admitted the Forfeiture Allegation. Count I
of the Indictment charged Morales with conspiracy to distribute and possess with intent to
distribute a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§ 846.        Count II of the Indictment charged Morales with possession with intent to
distribute a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1).

         2.       The Forfeiture Allegation of the Indictment sought forfeiture, pursuant to
21 U.S.C. § 853, of United States currency seized from Morales on or about March 14,
2017, on the basis it was either (a) used to facilitate the offenses charged in the Indictment
or (b) derived from proceeds obtained directly or indirectly as a result of the commission
of the offenses charged in the Indictment.
       3.     At Morales’s sentencing hearing on February 8, 2019, the Court ordered the
forfeiture of “all United States currency” taken from defendant on or about March 14, 2017.

       4.     Based on Morales’s guilty plea and admission and the parties’ stipulation,
Morales forfeits his interest in $8,886 in United States currency, and the government should
be entitled to possession of said currency, pursuant to 21 U.S.C. § 853.

       5.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

       IT IS ORDERED:

       1.     The government’s Motion for Preliminary Order of Forfeiture (Filing
              No. 67) is granted.

       2.     Based upon the Forfeiture Allegation of the Indictment, Morales’s guilty plea
              and admission, and the parties’ stipulation, the government is hereby
              authorized to seize the $8,886 in United States currency.

       3.     Morales’s interest in the $8,886 in United States currency is hereby forfeited
              to the government for disposition in accordance with the law, subject to the
              provisions of 21 U.S.C. § 853(n)(1).

       4.     The $8,886 in United States currency is to be held by the government in its
              secure custody and control.

       5.     Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
              thirty consecutive days on an official internet government forfeiture site,
              www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
              publication evidencing the government’s intent to dispose of the property in
              such manner as the Attorney General may direct, and notice that any person,
              other than Morales, having or claiming a legal interest in any of the subject
              property must file a Petition with the Court within thirty days of the final
              publication of notice or of receipt of actual notice, whichever is earlier.

       6.     The published notice shall state the Petition referred to in Paragraph 5, above,
              shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
              the $8,886 in United States currency, shall be signed by the Petitioner under

                                              2
      penalty of perjury, and shall set forth the nature and extent of the Petitioner’s
      right, title, or interest in the $8,886 in United States currency and any
      additional facts supporting the Petitioner’s claim and the relief sought.

7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the $8,886 in United States
      currency as a substitute for published notice as to those persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 14th day of February 2018.


                                          BY THE COURT:



                                          Robert F. Rossiter, Jr.
                                          United States District Judge




                                      3
